DETAILED ACTION

Response to Amendment
Claims 1-9 are pending in the application.  New grounds of rejection have been added as a result of the amendment to the claims submitted 6/3/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (WO 2016/204274, citations in English from Sakimoto et al. US 2018/0175353) in view of Nakazawa et al. (US 2016/0013517).
Regarding claims 1 and 4-5, Sakimoto et al. discloses in Figs 1-2, an electrolytic solution ([0096-[0104]) comprising a salt ([0073]) and a solvent comprising ethyl acetate ([0099]).
Sakimoto et al. does not explicitly disclose the electrolyte solution includes lithium fluorosulfonate and phthalic anhydride.
Nakazawa et al. discloses a lithium secondary battery (Abstract) including a non-aqueous electrolyte solution including lithium fluorosulfonate ([0056], [0071]) and phthalic anhydride ([0125]).  Including these compounds enhances battery cycle performance and temperature performance characteristics ([0040], [0070]).
Nakazawa et al. and Sakimoto et al. are analogous since both deal in the same field of endeavor, namely electrolytes for batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the lithium fluorosulfonate and phthalic anhydride disclosed by Nakazawa et al. into the electrolyte solution of Sakimoto et al. to enhance battery cycle performance and temperature performance characteristics.

Regarding claim 6, modified Sakimoto et al. discloses an electrochemical device ([0018]-[0019]) comprising the electrolyte solution as set forth above

Regarding claim 7, modified Sakimoto et al. discloses a lithium ion secondary battery ([0107]) comprising the electrolyte solution as set forth above.

Regarding claim 8, modified Sakimoto et al. discloses a module ([0018]) comprising the electrochemical device ([0018]-[0019]) as set forth above

Regarding claim 9, modified Sakimoto et al. discloses a module ([0018]) comprising the lithium ion secondary battery ([0107]) as set forth above.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (WO 2016/204274, citations in English from Sakimoto et al. US 2018/0175353) in view of Nakazawa et al. (US 2016/0013517) as applied to claim 1 above, and further in view of Noguchi et al. (US 2016/0099486).
Regarding claims 2 and 3, modified Sakimoto et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the solvent further includes fluorinated cyclic carbonates and fluorinated acyclic carbonates.
Noguchi et al. discloses in Fig 1, a lithium secondary battery (Abstract) including a non-aqueous electrolyte comprising fluorinated cyclic carbonates ([0062]) and fluorinated acyclic carbonates ([0062]).  Including these compounds enhances electrolyte performance and conductivity ([0062]-[0063]).
Noguchi et al. and Sakimoto et al. are analogous since both deal in the same field of endeavor, namely, electrolytes for batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the fluorinated cyclic carbonates and fluorinated acyclic carbonates disclosed by Noguchi et al. into the electrolyte solvent of Sakimoto et al. to enhance electrolyte performance and conductivity.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot in view of new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725